


Exhibit 10(a)9




AMENDMENT OF RETENTION AND
RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS AMENDMENT OF THE RETENTION AND RESTRICTED STOCK UNIT AWARD AGREEMENT DATED
MAY 22, 2012 (“Agreement”) is made and entered into by THE SOUTHERN COMPANY
(“Company”) and CHARLES D. MCCRARY ("Employee"), effective February 10, 2014
(“Effective Date”).


As approved by the Compensation and Management Succession Committee of the
Company Board of Directors (“Compensation Committee”) at the meeting of the
Compensation Committee held on February 10, 2014, Paragraph 1 of the Agreement
is amended by modifying the Vesting Date to April 30, 2014.


This Amendment has been executed by the parties on February 21, 2014.


 
COMPANY


 
 
By:
/s/Thomas A. Fanning
 
 
 
 
 
 
Its:
Chairman, President, and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
 
 
/s/Charles D. McCrary
 
 
 
Charles D. McCrary
 
 
 
 
 







